HENRIOD, Justice.
I concur in the result for the reason that I am of the opinion there was sufficient evidence to sustain the judgment without re*403opening the case. However, I doubt the propriety of reopening a case for the purpose of urging an alleged payor to explain where he obtained the money with which he pays his bills, or for the purpose of urging an alleged payee or a representative of such payee to do more searching in an effort to find money alleged to have been paid. In the one case, the payor would seem to be placed in the position of being under suspicion of the court, and probably at a disadvantage, if he refuses to explain where he obtained the money, even though in fact he had sufficient money to make payment, and in the other case it would seem that the court opens the door to possible perjury, implying that if the payee reports back that he could find no money, such negative testimony would be given weight in establishing non-payment.
It occurs to me that the main opinion may be laying down a possible objectionable rule that might be used in all cases of disputed payments, which would require everyone displaying a receipt or otherwise claiming payment to explain how and where he got the money to make the payment, and that if he did not make such explanation, such failure would be used as evidence showing nonpayment.